                                                                   Case 8:21-ap-01003-SC      Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40   Desc
                                                                                              Main Document    Page 1 of 12


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Reem J. Bello, State Bar No. 198840
                                                                    3 rbello@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    6 Facsimile      714-966-1002

                                                                    7 Counsel for Chapter 7 Trustee
                                                                      Weneta M.A. Kosmala
                                                                    8                        UNITED STATES BANKRUPTCY COURT
                                                                    9                            CENTRAL DISTRICT OF CALIFORNIA
                                                                   10                                  SANTA ANA DIVISION
                                                                   11 In re                                      Case No. 8:20-bk-11885-SC
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 TODD STUART MASLER,                        Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13               Debtor.                      Adv. No.

                                                                   14                                            COMPLAINT:
                                                                      WENETA M.A. KOSMALA, solely in her
                              Tel 714-966-1000




                                                                   15 capacity as chapter 7 trustee of the          (1) TO AVOID FRAUDULENT
                                                                      bankruptcy estate of Todd Stuart Masler,          TRANSFER PURSUANT TO 11
                                                                   16                                                   U.S.C. § 548(a)(1)(A);
                                                                                   Plaintiff,                       (2) TO AVOID FRAUDULENT
                                                                   17                                                   TRANSFER PURSUANT TO 11
                                                                                                                        U.S.C. § 548(a)(1)(B);
                                                                   18                                               (3) FOR RECOVERY OF AVOIDED
                                                                        SHERI J. SIEGEL-MASLER, an individual,          TRANSFERS UNDER 11 U.S.C.
                                                                   19                                                   § 550;
                                                                                    Defendant.                      (4) TO PRESERVE TRANSFER FOR
                                                                   20                                                   THE BENEFIT OF THE ESTATE
                                                                                                                        PURSUANT TO 11 U.S.C. § 551;
                                                                   21                                               (5) FOR AUTHORIZATION TO SELL
                                                                                                                        REAL PROPERTY IN WHICH CO-
                                                                   22                                                   OWNER HOLDS INTEREST
                                                                                                                        PURSUANT TO 11 U.S.C. § 363(h);
                                                                   23                                                   and
                                                                                                                    (6) FOR TURNOVER OF PROPERTY
                                                                   24                                                   OF THE ESTATE
                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1295514.1                                                              COMPLAINT
                                                                    Case 8:21-ap-01003-SC        Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40             Desc
                                                                                                 Main Document    Page 2 of 12


                                                                    1 TO DEFENDANT SHERRI J. SIEGEL-MASLER:

                                                                    2           Plaintiff Weneta M.A. Kosmala, the duly appointed, qualified and acting Chapter 7

                                                                    3 trustee ("Trustee") for the bankruptcy estate ("Estate") of Todd Stuart Masler ( "Debtor"),

                                                                    4 hereby files this complaint: (1) To Avoid Fraudulent Transfer Pursuant to 11 U.S.C.

                                                                    5 § 548(a)(1)(A); (2) To Avoid Fraudulent Transfer Pursuant to 11 U.S.C. § 548(a)(1)(B); (3)

                                                                    6 For Recovery of Avoided Transfers Under 11 U.S.C. § 550; (4) To Preserve Transfer for

                                                                    7 the Benefit of the Estate Pursuant to 11 U.S.C. § 551, (5) For Authorization to Sell Real

                                                                    8 Property in Which Co-Owner Holds Interest Pursuant to 11 U.S.C. § 363(h); and (6) For

                                                                    9 Turnover of Property of the Estate ("Complaint") against Sherri J. Siegel-Masler, an

                                                                   10 individual ("Defendant"), and alleges that:

                                                                   11                         STATEMENT OF JURISDICTION AND VENUE
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           1.    The Bankruptcy Court has jurisdiction over this adversary proceeding
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 pursuant to 28 U.S.C. §1334, 11 U.S.C. §§ 105, 323, 363(h), 541, 542, 544, 547, 548, 550

                                                                   14 and 551. This adversary proceeding is a core proceeding pursuant to 28 U.S.C.
                              Tel 714-966-1000




                                                                   15 § 157(b)(2)(A), (E), (F), (H) and (O).

                                                                   16           2.    The Bankruptcy Court has constitutional jurisdiction to enter a final judgment

                                                                   17 in this adversary proceeding. To the extent the Court does not have constitutional

                                                                   18 jurisdiction to enter a final judgment, the Plaintiff consents to the Court entering a final

                                                                   19 judgment in this proceeding.

                                                                   20           3.    Venue properly lies in this judicial district in that the civil proceeding arises

                                                                   21 under title 11 of the United States Code as provided in 28 U.S.C. § 1409.

                                                                   22           4.    This adversary proceeding arises out of and relates to the case entitled In re

                                                                   23 Todd Stuart Masler, Case No. 8:20-bk-11885-SC, filed on July 1, 2020, and currently

                                                                   24 pending in the United States Bankruptcy Court, Central District of California, Santa Ana

                                                                   25 Division.

                                                                   26                                   STATEMENT OF STANDING
                                                                   27           5.    Debtor filed a Chapter 7 bankruptcy petition on July 1, 2020 ("Petition

                                                                   28 Date").
                                                                        1295514.1                                      2                                      COMPLAINT
                                                                   Case 8:21-ap-01003-SC        Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40             Desc
                                                                                                Main Document    Page 3 of 12


                                                                    1           6.    Plaintiff was subsequently appointed as the duly qualified and acting

                                                                    2 Chapter 7 trustee of the Debtor's Estate.

                                                                    3           7.    Plaintiff has standing to bring this action pursuant to 11 U.S.C. §§ 323, 542,

                                                                    4 544, 547, 548, 550 and 551.

                                                                    5                                   PARTIES TO THE ACTION
                                                                    6           8.    Plaintiff is the duly appointed, qualified and acting Chapter 7 trustee for the

                                                                    7 Debtor's Estate. This action is brought by Plaintiff in his representative capacity only.

                                                                    8           9.    Plaintiff is informed, believes, and alleges that Sherri J. Siegel-Masler

                                                                    9 ("Defendant") is an individual residing at 21301 Bishop, Mission Viejo, CA 92692

                                                                   10 ("Property") and former spouse of the Debtor.

                                                                   11                                   GENERAL ALLEGATIONS
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           10.   Plaintiff realleges and incorporates each and every allegation contained in
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 paragraphs 1 through 9 as though fully set forth herein.

                                                                   14           11.   Plaintiff is informed, believes, and alleges that the Debtor did not list the
                              Tel 714-966-1000




                                                                   15 Property in his Schedule A/B, but did claim a homestead exemption on his Schedule C.

                                                                   16           12.   Plaintiff is informed, believes, and alleges that the Debtor listed the Property

                                                                   17 in his Statement of Financial Affairs (“SOFA”) as an asset transferred to his ex-spouse

                                                                   18 pursuant to a marital settlement agreement.

                                                                   19           13.   Plaintiff is informed, believes, and alleges that the Debtor acquired the

                                                                   20 Property by grant deed recorded on or about July 3, 2001.

                                                                   21           14.   Plaintiff is informed, believes, and alleges that the Debtor and the Defendant

                                                                   22 cohabited the Property after it was acquired by the Debtor in 2001.

                                                                   23           15.   Plaintiff is informed, believes, and alleges that the Debtor and the Defendant

                                                                   24 executed a mortgage and security agreement in order to acquire their interest in the

                                                                   25 Property.

                                                                   26           16.   Plaintiff is informed, believes, and alleges that on or about July 15, 2020, a

                                                                   27 notice of entry of judgment for the dissolution of the marriage of Debtor and Defendant

                                                                   28
                                                                        1295514.1                                      3                                    COMPLAINT
                                                                    Case 8:21-ap-01003-SC       Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40           Desc
                                                                                                Main Document    Page 4 of 12


                                                                    1 was filed in the Superior Court of California County of Orange in case number

                                                                    2 19D001972.

                                                                    3           17.   Plaintiff is informed, believes, and alleges that the dissolution judgment

                                                                    4 incorporated the Marital Settlement Agreement and Stipulation for Judgment of

                                                                    5 Dissolution that was entered into between Debtor and Defendant on or about February 24,

                                                                    6 2020 (“MSA”).

                                                                    7           18.   Plaintiff is informed, believes, and alleges that the MSA asserts that the

                                                                    8 Property is community property, but that the Property will be the Defendant’s sole and

                                                                    9 separate property through the MSA. Additionally, the MSA states that the separation of

                                                                   10 assets is unequal.

                                                                   11           19.   Plaintiff is informed and believes, and on that on or about June 18, 2020, the
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 Debtor transferred his interest in the Property to the Defendant ("Transfer") by executing
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 and delivering to Defendant a quit claim deed which was subsequently recorded in the

                                                                   14 County Recorder's Office for the County of Orange.
                              Tel 714-966-1000




                                                                   15           20.   Plaintiff is informed, believes, and alleges that the Debtor received less than

                                                                   16 reasonably equivalent value in exchange for the Transfer as a result of the Debtor's equity

                                                                   17 in the Property at the time of the Transfer.

                                                                   18                                   FIRST CLAIM FOR RELIEF
                                                                   19                 (For Avoidance of Transfer Under 11 U.S.C. §548(a)(1)(A))
                                                                   20           21.   Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   21 through 20, as though fully set forth herein.

                                                                   22           22.   Plaintiff is informed and believes and on that basis alleges that the Transfer

                                                                   23 occurred within two years of the Petition Date.

                                                                   24           23.   Plaintiff is informed and believes and on that basis alleges that the Transfer

                                                                   25 was made with the actual intent to hinder, delay or defraud an existing or future creditor of

                                                                   26 the Debtor.

                                                                   27           24.   Plaintiff is informed and believes and on that basis alleges that creditors

                                                                   28 existed at the time of the Transfer that remained unpaid as of the Petition Date.
                                                                        1295514.1                                     4                                   COMPLAINT
                                                                    Case 8:21-ap-01003-SC       Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40          Desc
                                                                                                Main Document    Page 5 of 12


                                                                    1           25.   Plaintiff is informed and believes and on that basis alleges that the Debtor

                                                                    2 made the Transfer to or for the benefit of the Defendant.

                                                                    3           26.   Plaintiff is informed and believes and on that basis alleges that the Debtor

                                                                    4 received less than reasonably equivalent value from Defendant for the Transfer.

                                                                    5           27.   Plaintiff is informed and believes, and on that basis alleges that Debtor was

                                                                    6 insolvent at the time of the Transfer and/or was rendered insolvent by virtue of the

                                                                    7 Transfer.

                                                                    8           28.   Plaintiff is informed and believes, and on that basis alleges that Defendant

                                                                    9 did not take the Transfer in good faith.

                                                                   10           29.   By reason of the foregoing, the Transfer is avoidable pursuant to 11 U.S.C.

                                                                   11 §548(a)(1)(A) and the Plaintiff is entitled to judgment setting aside the Transfer.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12                                 SECOND CLAIM FOR RELIEF
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                 (For Avoidance of Transfer Under 11 U.S.C. §548(a)(1)(B))
                                                                   14           30.   Plaintiff incorporates each and every allegation contained in paragraphs 1
                              Tel 714-966-1000




                                                                   15 through 29, as though fully set forth herein.

                                                                   16           31.   Plaintiff is informed and believes and on that basis alleges that the Transfer

                                                                   17 occurred within two years of the Petition Date.

                                                                   18           32.   Plaintiff is informed and believes and on that basis alleges that the Transfer

                                                                   19 was made on behalf of the Defendant, and for the benefit of the Defendant, who did not

                                                                   20 provide the Debtor with reasonably equivalent value in exchange for the Transfer.

                                                                   21           33.   Plaintiff is informed and believes and on that basis alleges that the Debtor

                                                                   22 was insolvent on the date of the Transfer or became insolvent as a result of the Transfer.

                                                                   23           34.   Plaintiff is informed and believes and on that basis alleges that Defendant

                                                                   24 did not take the Transfer in good faith.

                                                                   25           35.   By reason of the foregoing, the Transfer is avoidable pursuant to 11 U.S.C.

                                                                   26 §548(a)(1)(B) and the Plaintiff is entitled to judgment setting aside the Transfer.

                                                                   27

                                                                   28
                                                                        1295514.1                                     5                                     COMPLAINT
                                                                    Case 8:21-ap-01003-SC         Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40             Desc
                                                                                                  Main Document    Page 6 of 12


                                                                    1                                     THIRD CLAIM FOR RELIEF
                                                                    2                    (For Recovery of Avoided Transfers Under 11 U.S.C. §550)
                                                                    3           36.     Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                    4 through 35, as though fully set forth herein.

                                                                    5           37.     Plaintiff is informed and believes, and on that basis alleges that the Transfer

                                                                    6 is avoidable.

                                                                    7           38.     Plaintiff is informed and believes and on that basis alleges that the

                                                                    8 Defendant is a transferee within the meaning of 11 U.S.C. §550(a).

                                                                    9           39.     Plaintiff is entitled to judgment for the recovery of the Debtor's interest in the

                                                                   10 Property transferred as a result of the Transfer, or the value thereof, including any

                                                                   11 increase of the value of the Property since the time of the Transfer, together with interest
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 at the applicable rate from the date the property was transferred under the Transfer, for
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 the benefit of the Estate.

                                                                   14                                    FOURTH CLAIM FOR RELIEF
                              Tel 714-966-1000




                                                                   15                        (To Preserve Transfer for the Benefit of the Estate
                                                                   16                                     Pursuant to 11 U.S.C. §551)
                                                                   17           40.     Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   18 through 39, as though fully set forth herein.

                                                                   19           41.     Pursuant to 11 U.S.C. § 551, if the Transfer is avoided, the Transfer is

                                                                   20 preserved for the benefit of the Estate.

                                                                   21                                     FIFTH CLAIM FOR RELIEF
                                                                   22                 (For Authorization to Sell the Estate's Interest and the Interest of
                                                                   23                     Defendant in the Property Pursuant to 11 U.S.C. §363(h))
                                                                   24           42.     Plaintiff realleges and incorporates by reference each and every allegation

                                                                   25 contained in paragraphs 1 through 41 as though set forth in full herein.

                                                                   26           43.     Plaintiff is informed and believes and based thereon alleges that partition in

                                                                   27 kind of the Property among the Estate and the Defendant is impracticable.

                                                                   28
                                                                        1295514.1                                        6                                     COMPLAINT
                                                                    Case 8:21-ap-01003-SC       Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40              Desc
                                                                                                Main Document    Page 7 of 12


                                                                    1           44.   Plaintiff is informed and believes and based thereon alleges that the sale of

                                                                    2 the Estate's undivided interest in the Property would realize significantly less for the Estate

                                                                    3 than the sale of the Property free of the interests of the Defendant.

                                                                    4           45.   Plaintiff is informed and believes and based thereon alleges that the benefit

                                                                    5 to the Estate of a sale of the Property free of the interests of the Defendant outweighs the

                                                                    6 detriment, if any, to the Defendant.

                                                                    7           46.   Plaintiff is informed and believes and based thereon alleges that the

                                                                    8 Property is not used in the production, transmission, or distribution, for sale, of electric

                                                                    9 energy or of natural or synthetic gas for heat, light, or power.

                                                                   10           47.   For the aforementioned reasons, Plaintiff may sell both the Estate's interest,

                                                                   11 under 11 U.S.C. §363(b), and the interests of the Defendant in the Property pursuant to
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 11 U.S.C. §363(h).
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                                   SIXTH CLAIM FOR RELIEF
                                                                   14                 (For Turnover of Estate Property Pursuant to 11 U.S.C. §542)
                              Tel 714-966-1000




                                                                   15           48.   Plaintiff realleges and incorporates by reference each and every allegation

                                                                   16 contained in paragraphs 1 through 47 as though set forth in full herein.

                                                                   17           49.   Plaintiff is informed, believes, and alleges that the Property is, or will be,

                                                                   18 property of the Estate that the Plaintiff has standing to administer for the benefit of the

                                                                   19 Estate. The Plaintiff is not presently in possession of the Property.

                                                                   20           50.   The Plaintiff is informed, believes, and based thereon alleges that the

                                                                   21 Property is in the possession of the Defendant and/or the Debtor.

                                                                   22           51.   Pursuant to 11 U.S.C. § 542(a), the Plaintiff seeks an order compelling the

                                                                   23 turnover of the Property from the Debtor and the Debtor and/or any other party in

                                                                   24 possession of the Property so that he can administer the Property for the benefit of the

                                                                   25 Debtor's creditors.

                                                                   26

                                                                   27

                                                                   28
                                                                        1295514.1                                      7                                     COMPLAINT
                                                                    Case 8:21-ap-01003-SC          Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40                 Desc
                                                                                                   Main Document    Page 8 of 12


                                                                    1                                    SEVENTH CLAIM FOR RELIEF
                                                                    2                  (For Payment of Costs of Sale Pursuant to 11 U.S.C. §363(j))
                                                                    3           52.    Plaintiff realleges and incorporates by reference each and every allegation

                                                                    4 contained in paragraphs 1 through 51 as though set forth in full herein.

                                                                    5           53.    Section 363(j) states that: “After a sale of property to which subsection (g) or

                                                                    6 (h) of this section applies, the trustee shall distribute to the debtor’s spouse or the co-

                                                                    7 owners of such property, as the case may be, and to the estate, the proceeds of such

                                                                    8 sale, less the costs and expenses, not including any compensation to the trustee, of such

                                                                    9 sale, according to the interests of such spouse or co-owners, and of the estate.”

                                                                   10           54.    The Plaintiff is informed, believes, and based thereon alleges that Section

                                                                   11 363(j) directs that, before distributing sale proceeds, the trustee must first deduct from the
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 proceeds the costs and expenses of the sale, and the costs of sale are therefore pro-rated
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 among the co-owners or spouse and the estate.

                                                                   14           55.    The Plaintiff is informed, believes, and based thereon alleges that all
                              Tel 714-966-1000




                                                                   15 secured liens, including real property taxes outstanding and mortgage balances are

                                                                   16 squarely in the scope of costs and expenses of Section 363(j) to be deducted by the

                                                                   17 Trustee prior to the distribution of sale proceeds to the co-owner of the Property. In re

                                                                   18 Flynn, 297 B.R. 599, 604 (9th Cir. B.A.P. 2003) (“We agree with the bankruptcy court that

                                                                   19 the phrase ‘costs and expenses of such sale’ subsumes expenses that benefit and

                                                                   20 facilitate the transaction in a material manner.”) (rev’d on other grounds, 418 F.3d 1005

                                                                   21 (9th Cir. 2005)).1

                                                                   22           56.    Pursuant to Section 363(j), the costs and expenses of the sale of the

                                                                   23 Property pursuant to Section 363(h), including all secured liens, including real property

                                                                   24 taxes outstanding and mortgage balances to secured lenders, should be deducted prior to

                                                                   25 the distribution of sale proceeds to the co-owner of the Property.

                                                                   26

                                                                   27       1
                                                                          The subsequent Ninth Circuit case reversed holding that (1) attorneys’ fees are not “costs and
                                                                      expenses” pursuant to § 363(j) as they are expenses of the trustee and (2) the co-owner must be paid
                                                                   28 immediately pursuant to § 363(j).
                                                                        1295514.1                                          8                                       COMPLAINT
                                                                    Case 8:21-ap-01003-SC       Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40           Desc
                                                                                                Main Document    Page 9 of 12


                                                                    1

                                                                    2           WHEREFORE, the Plaintiff prays that this Court enter a judgment against the
                                                                    3 Defendant as follows:

                                                                    4                                  On the First Claim for Relief
                                                                    5           1.    For judgment that the Debtor's interest in the Property transferred to the

                                                                    6 Defendant is avoided and/or providing any other remedy available under applicable law.

                                                                    7                                On the Second Claim for Relief
                                                                    8           2.    For judgment that the Debtor's interest in the Property transferred to the

                                                                    9 Defendant under the Grant Deed is avoided and/or providing any other remedy available

                                                                   10 under applicable law.

                                                                   11                                 On the Third Claim for Relief
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           4.    For judgment that the Debtor's interest in the Property transferred to the
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Defendant under the Grant Deed is avoided and/or providing any other remedy available

                                                                   14 under applicable law.
                              Tel 714-966-1000




                                                                   15                                 On the Fourth Claim for Relief
                                                                   16           5.    For judgment avoiding and preserving the Transfer for the benefit of the

                                                                   17 Estate pursuant to 11 U.S.C. § 551.

                                                                   18                                  On the Fifth Claim for Relief
                                                                   19           6.    For judgment that Plaintiff may sell both the Estate’s interest, pursuant to 11

                                                                   20 U.S.C. §363(b), and the interests of Defendant, pursuant to 11 U.S.C. § 363(h), in the

                                                                   21 Property.

                                                                   22                                  On the Sixth Claim for Relief
                                                                   23           7.    For judgment that the Property be turned over to the Plaintiff pursuant to 11

                                                                   24 U.S.C. §542 at a time and place designated by the Plaintiff so that the Plaintiff can

                                                                   25 administer the Property for the benefit of the Estate.

                                                                   26

                                                                   27

                                                                   28
                                                                        1295514.1                                     9                                   COMPLAINT
                                                                   Case 8:21-ap-01003-SC       Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40           Desc
                                                                                               Main Document    Page 10 of 12


                                                                    1                                On the Seventh Claim for Relief
                                                                    2           8.    For judgment that the costs and expenses of the sale of the Property

                                                                    3 pursuant to §363(h), including all secured liens, including real property taxes outstanding

                                                                    4 and mortgage balances to secured lenders, should be deducted prior to the distribution of

                                                                    5 sale proceeds to the co-owner of the Property.

                                                                    6                                    On All Claims for Relief
                                                                    7           9.    For judgment awarding the Plaintiff his costs and attorneys' fees incurred in

                                                                    8 this proceeding.

                                                                    9           10.   For judgment awarding pre-judgment and post-judgment interest at the

                                                                   10 maximum legal rate; and

                                                                   11           11.   For judgment awarding such other and further relief as the Court deems just
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 and proper.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                                            Respectfully submitted,

                                                                   14 Dated: January 7, 2021                     WEILAND GOLDEN GOODRICH LLP
                              Tel 714-966-1000




                                                                   15
                                                                                                                 By: /s/ Jeffrey I. Golden
                                                                   16                                                JEFFREY I. GOLDEN
                                                                                                                     Attorneys for Weneta M.A. Kosmala,
                                                                   17                                                Chapter 7 Trustee

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1295514.1                                    10                                  COMPLAINT
         Case 8:21-ap-01003-SC                        Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40                                     Desc
                                                      Main Document    Page 11 of 12
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
WENETA M.A. KOSMALA, Chapter 7 Trustee for                                     SHERI J. SIEGEL-MASLER
the estate of TODD STUART MASLER,
ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Weiland Golden Goodrich LLP
650 Town Center Drive Suite 600
Costa Mesa, CA 92626

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
          Trustee/Bankruptcy Admin        Debtor      U.S. Trustee/Bankruptcy Admin
                                      Creditor    Other
                                           Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint: (1) to Avoid Fraudulent Transfer Pursuant to 11 U.S.C. § 548(A)(1)(A); (2) to Avoid Fraudulent Transfer
Pursuant to 11 U.S.C. § 548(A)(1)(B); (3) for Recovery of Avoided Transfers Under 11 U.S.C. § 550; (4) to Preserve
Transfer for the Benefit of the Estate Pursuant to 11 U.S.C. § 551; (5) for Authorization to Sell Real Property in which
Coowner Holds Interest Pursuant to 11 U.S.C. § 363(H); and (6) for Turnover of Property of the Estate

                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)
 11-Recovery of money/property - §542 turnover of property                       61-Dischargeability - §523(a)(5), domestic support
 12-Recovery of money/property - §547 preference                                 68-Dischargeability - §523(a)(6), willful and malicious injury
xx 13-Recovery of money/property - §548 fraudulent transfer                      63-Dischargeability - §523(a)(8), student loan
 14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                      (other than domestic support)
    FRBP 7001(2) – Validity, Priority or Extent of Lien
 21-Validity, priority or extent of lien or other interest in property           65-Dischargeability - other

                                                                                FRBP 7001(7) – Injunctive Relief


    FRBP 7001(3) – Approval of Sale of Property                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)         72-Injunctive relief – other

    FRBP 7001(4) – Objection/Revocation of Discharge
 41-Objection / revocation of discharge - §727(c),(d),(e)                      FRBP 7001(8) Subordination of Claim or Interest
                                                                                 81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
 51-Revocation of confirmation                                                 FRBP 7001(9) Declaratory Judgment
                                                                                 91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              
 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny  SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                     02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
Check if this case involves a substantive issue of state law                  Check if this is asserted to be a class action under FRCP 23
  trial is demanded in complaint                                Demand $
Other Relief Sought
       Case 8:21-ap-01003-SC                Doc 1 Filed 01/07/21 Entered 01/07/21 10:40:40                              Desc
                                            Main Document    Page 12 of 12
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                BANKRUPTCY CASE NO.
TODD STEWART MASLER                          8:20-bk-11885-SC
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Central District                                                       SANTA ANA                         SCOTT CLARKSON
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Jeffrey I. Golden



DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
01/07/2021                                                             Jeffrey I. Golden



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
